PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/197,552
Filing Date: 29 Jun 2016
Appellant(s): RAMANATHAN et al.



__________________
Ankur Garg
(Reg. No. 62,463)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/27/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

(2) Response to Argument
In remarks Appellant argues the following:
1)	Neither Li nor Uchronnski teaches, shows, suggests, or otherwise renders obvious “creating an on-disk instance of the non-executable object based on the in-memory instance of the non-executable object,” as recited in claim 1.

2)	Neither Li nor Uchronski teaches, shows, suggests, or otherwise renders obvious “creating a separate in-memory instance of the non-executable object on a separate host computer based on the on-disk copy of the non-executable object, wherein a third executable object is provisioned in the separate host computer based on the separate in-memory instance of the non-executable object,” as recited in claim 7, and similarly in claims 14 and 19.

Examiner respectfully disagrees —

With respect to point 1), Appellant specifically argues that Uchronski does not describe creating its template VM on an disk based on an in-memory instance and that the “template” described in Uchronski is executable and therefore is not a “non-executable object.”
	Examiner disagrees. Uchronski clearly teaches in col. 12, lines 12–15, dynamically creating a UCVM (virtual machine) using a template in one or more templates 238 [in Fig. 2, templates 238] or use a pre-existing template in memory or on the disk. That is, a copy of the template may be stored and retrieved from memory from which the UCVM is cloned and stored (see Uchronski, Fig. 6, physical disk(s) and Fig. 9, storage device; and col. 37, elaborating that virtual machine may be “saved to disk” by unloading the virtual machine from the memory of the hypervisor, and that the virtual machine may be a template VM).  Additionally, Uchronski in col. 16, lines 15–31, further clarifies that a “template may specify what type of code is to be run within a virtual machine created using the template, a size of the virtual machine created using the template, firewall settings for the virtual machine created using the template.”  Simply put, VM settings, such as code specification, size, firewall settings, are not executable objects (e.g. operating system and program files) within an executable VM.
Accordingly, Uchronski teaches or reasonably suggests “creating an on-disk instance of the non-executable object based on the in-memory instance of the non-executable object,” as recited in claim 1.

	


Examiner disagrees. Li clearly describes in par. 0062-0063, that a plurality of desktop VMs, such as desktop VM #1 through desktop VM #N, are instantiated from customized clone VM 608.  Li further teaches powering on (booting) the cloned desktop VMs, which requires loading a copy of the clone accessed or received by respective host computing device onto its RAM or working memory (“creating a separate in-memory instance of the non-executable object on a separate host computer”).  Additionally, Li also elaborates in par. 0083, that upon each power-on, the child VM inherits a fresh copy of the memory, device, and disk state of the parent VM (e.g., re-forks from the quiesced image of the parent VM).  The cloned memory, device, and disk state from the parent VM snapshot cannot be executed and therefore are a “non-executable object.”  Accordingly, Li teaches or reasonably suggests “creating a separate in-memory instance of the non-executable object on a separate host computer based on the on-disk copy of the non-executable object, wherein a third executable object is provisioned in the separate host computer based on the separate in-memory instance of the non-executable object.”

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WILLY W HUARACHA/
Examiner, Art Unit 2195

Conferees:
/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.